United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3218
                                   ___________

Frances Renee Miller/Perry,          *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the Eastern
        v.                           * District of Arkansas.
                                     *
Arkansas Department of Correction,   *      [UNPUBLISHED]
et al.,                              *
           Appellees.                *
                                ___________

                              Submitted: April 30, 2010
                                 Filed: May 5, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate Frances Miller/Perry appeals the district court’s1 dismissal of
her 42 U.S.C. § 1983 action against the Arkansas Department of Correction and four
of its correctional employees. After careful review of the record and the parties’
briefs, we conclude that dismissal was proper for the reasons stated in the Proposed



      1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the
Eastern District of Arkansas, now retired.
Findings and Recommendations adopted by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                    -2-